 1   Eugene B. Elliot, State Bar No. 111475
     Ethan M. Lowry, State Bar No. 278831
 2   Lauren E. Wood, State Bar No. 280096
     BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
 3
     2749 Hyde Street
 4   San Francisco, California 94109
     Telephone: (415) 353-0999
 5   Facsimile: (415) 353-0990
     Email: eelliot@bfesf.com
 6          elowry@bfesf.com
            lwood@bfesf.com
 7

 8   Attorneys for Defendants
     PETALUMA CITY SCHOOLS and
 9   STEFAN SCHAEFFER
10

11
                                    UNITED STATES DISTRICT COURT
12
                                  NORTHERN DISTRICT OF CALIFORNIA
13
     I.R. a minor, through her Guardian Ad Litem,   Case No. 3:21-cv-00726-RS
14   SHERRI RODRIGUEZ,
                                                    DEFENDANTS PETALUMA CITY SCHOOLS
15          Plaintiff,                              AND STEFAN SCHAEFFER’S NOTICE OF
                                                    MOTION TO DISMISS PLAINTIFF’S FIRST
16   v.                                             AMENDED COMPLAINT
17
     PETALUMA CITY SCHOOLS, et al.,
18                                                  Date: Thursday, August 19, 2021
            Defendants.                             Time: 1:30 p.m.
19                                                  Ctrm: 3 – 17th Floor
20
                                                    Hon. Richard Seeborg
21

22

23

24

25

26

27

28

     DEFENDANTS PETALUMA CITY SCHOOLS AND STEFAN SCHAEFFER’S NOTICE OF MOTION TO DISMISS
     PLAINTIFF’S FIRST AMENDED COMPLAINT
     USDC Case No.: 3:21-cv-00726-RS
 1                                                   NOTICE

 2          TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD: PLEASE TAKE

 3   NOTICE that on August 19, 2021, at 1:30 p.m. or as soon thereafter as the matter may be heard, in

 4   Courtroom 3 – 17th Floor, located at 450 Golden Gate Avenue, San Francisco, California, Defendants

 5   PETALUMA CITY SCHOOLS (the “DISTRICT”) and STEFAN SCHAEFFER (“SCHAEFFER”)

 6   (collectively hereafter “District Defendants”) hereby move this Court for dismissal of Plaintiff’s First

 7   Cause of Action for Violation of Constitutional Rights under 42 U.S.C. § 1983 (“section 1983 claim”) for

 8   failure to state a claim upon which relief can be granted, and as to the DISTRICT based on the doctrine

 9   of sovereign immunity. This motion is brought pursuant to Federal Rules of Civil Procedure, Rules
10   12(b)(1) and 12(b)(6), as set forth more fully in the memorandum of points and authorities below, on the
11   grounds that: (1) the DISTRICT is entitled to immunity from suit under the Eleventh Amendment; (2) the
12   section 1983 claim is unsupported by facts establishing violation of a federal constitutional or statutory
13   right; (3) the FAC fails to state a claim against SCHAEFFER because he is protected from liability by
14   qualified immunity; and (4) the First Amended Complaint fails to allege facts sufficient to state a section
15   1983 claim against the DISTRICT under Monell v. Department of Soc. Servs. of City of New York, 436
16   U.S. 658 (1978). This Motion is based upon this Notice of Motion and Motion to Dismiss, the
17   Memorandum of Points and Authorities, both filed concurrently May 19, 2021 (Dkt. Nos. 52, 94), as well
18   as the papers on file in this action, and such other matters and submissions as may be presented to and
19   considered by the Court.
20

21   Dated: July 15, 2021                              BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

22

23
                                                       By:        /s/ Lauren E. Wood
24                                                           Eugene B. Elliot
                                                             Ethan M. Lowry
25                                                           Lauren E. Wood
                                                             Attorneys for Defendants
26                                                           PETALUMA CITY SCHOOLS and STEFAN
                                                             SCHAEFFER
27

28
                                                         1
     DEFENDANTS PETALUMA CITY SCHOOLS AND STEFAN SCHAEFFER’S NOTICE OF MOTION TO DISMISS
     PLAINTIFF’S FIRST AMENDED COMPLAINT
     USDC Case No.: 3:21-cv-00726-RS
